Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0861
                       Lower Tribunal No. 17-23846
                          ________________


                           Mark Thorkelson,
                                  Appellant,

                                     vs.

                  Soho House Beach House, LLC,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr and Lisa Walsh, Judges.

     Mark Thorkelson, in proper person.

      Wallen Kelley, and John D. Golden and Jennifer A. Golden, for
appellee.


Before LOGUE, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.